Citation Nr: 0017296	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO found that new and material 
evidence had not been presented with respect to the back 
disorder claim, and denied service connection for PTSD.

As an additional matter, the Board notes that the veteran had 
also filed a timely Notice of Disagreement to a December 1993 
rating decision regarding the denial of service connection 
for tinnitus, a stomach disorder, hypertension, headaches as 
residual of concussion, as well as the denial of a 
compensable rating for residuals of a right ankle sprain.  
However, the veteran did not file a timely Substantive Appeal 
after a Statement of the Case was issued in June 1995.  Thus, 
the Board has no jurisdiction to address these issues.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).  
Furthermore, it is noted that the RO informed the veteran, by 
correspondence dated in October 1996, that he did not timely 
perfect his appeal.  The RO also informed the veteran that he 
could appeal this determination regarding the timeliness of 
appeal, and enclosed a VA Form 4107, Notice of Procedural and 
Appellate Rights.  No Notice of Disagreement was received 
from the veteran regarding the RO's determination that his 
appeal was not timely filed.  Accordingly, the Board has no 
jurisdiction to address the timeliness of appeal issue 
either.  Id.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's original claim of entitlement to service 
connection for a back disorder was denied by a May 1975 
rating decision.  His subsequent request to reopen was denied 
by a January 1982 rating decision.  The record reflects that 
he was informed of both decisions, and that he was provided 
with his Notice of Procedural and Appellate Rights, and he 
did not appeal.  Thereafter, he submitted a new request to 
reopen in August 1983.  By correspondence dated in December 
1983, the veteran was informed that he had to submit new and 
material evidence in order to reopen his claim.  No further 
communication was received from the veteran regarding his 
back disorder claim until December 1992.  It was at that time 
that he also submitted his claim of entitlement to service 
connection for PTSD.

As mentioned above, the RO determined in a September 1995 
rating decision that new and material evidence had not been 
presented to reopen the back disorder claim, and that the 
veteran was not entitled to a grant of service connection for 
PTSD.  The veteran appealed this decision to the Board.  On 
his February 1996 VA Form 9, Appeal to the Board, the veteran 
checked the box stating that he did not want a hearing before 
a Member of the Board.  However, he also checked the box 
indicating that he would appear personally at a local VA 
office before the Board (hereinafter, "Travel Board 
hearing").  Moreover, the veteran subsequently submitted 
another VA Form 9 in April 1996 where he again reported that 
he did not want to appear personally at a hearing before a 
Member of the Board.  Thereafter, he submitted a statement in 
October 1996 in which he specifically stated that he did want 
a Travel Board hearing.

Correspondence was sent to the veteran in July 1997 to 
clarify his desire for a personal hearing before a Member of 
the Board.  Later that same month, the veteran responded that 
he still desired a Travel Board hearing.  However, a review 
of the documents assembled for the Board's review shows that 
no such hearing was ever scheduled.  Since Travel Board 
hearings are scheduled by the RO (See 38 C.F.R. § 20.704(a)), 
the Board is hereby remanding the case for that purpose.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
13 Vet. App. 205 (1999) (per curiam).  Additionally, it is 
noted that, with regard to the back disorder issue, the Board 
would normally make a determination that new and material 
evidence had been presented even prior to determining whether 
the claim is well grounded.  Elkins v. West, 12 Vet. App. 209 
(1999).  However, the Court has recognized that the law does 
require certain types of limited development prior to a 
finding of well groundedness.  These exceptions include 
certain procedural matters such as when, as in the instant 
case, an appellant has requested a personal hearing.  
Therefore, the Board will defer making any determination at 
this time regarding whether the issues on appeal are well 
grounded.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The purpose of this remand is to comply with due 
process considerations, and the Board intimates no opinion as 
to the outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




